Citation Nr: 1417699	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty during World War II, from September 1943 to April 1946.  He died on July [redacted], 2010.  The appellant is his widow.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay that will result from remanding, rather than deciding this claim, but additional development is necessary to ensure the record is complete.  

The appellant seeks DIC benefits under 38 U.S.C.A. § 1318 on the basis that, for 10 years prior to the Veteran's death, he was entitled to receive compensation for service-connected hearing loss rated totally (100 percent) disabling.  The appellant acknowledges that the Veteran had been in receipt of a 100 percent rating for this disability for 8 years and 11 months, rather than 10 years, at the time of his death, but contends that years earlier, she filed a claim for the same benefit, which the RO should have granted.  

She questions why the RO did not afford the Veteran a VA examination at that time, when his service-connected hearing loss was already totally disabling.  She considers the RO's denial in 1993 a grave mistake.  Her assertions in this regard suggest that she is claiming that the Veteran would have received total disability compensation for 10 years prior to his death but for the RO's clear and unmistakable error (CUE) in its March 1993 rating decision denying service connection for hearing loss.  See 38 C.F.R. § 3.22 (b)(1) (2013).  The RO cited the provision applicable to this assertion in its statement of the case, but did not discuss whether the RO committed CUE in its March 1993 rating decision or the law and regulations pertinent to CUE claims.  

The RO also did not undertake any development necessary to decide the CUE claim.  According to private treatment records, the Veteran was disabled from hearing loss, using hearing aids and considering a cochlear implant as early as 1995.  At the time, the Veteran was also receiving treatment at VA for disabilities other than hearing loss (first visited VA for hearing loss in 2001).  It is possible that, while at VA visits, he reported a medical history of hearing loss, such that the records of those visits, constructively in the RO's possession at the time of the March 1993 rating decision, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992), are pertinent and must be obtained.    

Accordingly, this claim is REMANDED for the following action:

1.  Contact the appellant and ask that she provide the names and addresses of all VA treatment providers the Veteran saw in the early 1990s.

2.  Secure and associate with the claims file records of all VA treatment providers the appellant identifies.  

3.  After the outstanding evidence is associated with the claims file, readjudicate the appellant's claim based on all of the evidence of record, including that which is located on Virtual VA and VBMS.  In so doing, consider whether the RO committed CUE in its March 1993 rating decision.  If the benefit sought on appeal remains denied, furnish the appellant and her representative with a supplemental statement of the case and allow them an appropriate time to respond.  

The appellant has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



